Citation Nr: 1713705	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-38 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a cardiovascular accident (claimed as a stroke).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active duty service from June 1977 to June 1981 and from November 1982 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part denied service connection for diabetes mellitus and a cardiovascular accident (claimed as a stroke).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for diabetes mellitus and a cardiovascular accident.

The Board notes that the Veteran requested a hearing at the RO in Cleveland, Ohio before a Veterans Law Judge (VLJ) in his September 2009 substantive appeal. 

In an October 2009 correspondence, the Veteran indicated that he wished to travel to Washington, D. C. for a hearing before the Board at a Central Office hearing.

As a result, the Veteran was scheduled for a Central Office hearing in Washington, D. C. on March 6, 2017.  However, this hearing was cancelled as a result of the Veteran informing VA that he had not been contacted regarding the hearing due to his mailing address being incorrect.

Subsequently, in a correspondence received by VA in April 2017, the Veteran requested that his hearing be conducted at the Atlanta, Georgia RO.  The Veteran also indicated that he desired a video hearing. 
The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Based on the procedural aspects discussed above, the Veteran should be rescheduled for a hearing at the Atlanta RO.  Notice should be sent to him, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2016).  Documentation of the letter to the Veteran notifying him of the hearing, and documentation as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken. 

Accordingly, the case is REMANDED for the following action:

The RO should place the Veteran's name on the docket for a videoconference hearing at the Atlanta, Georgia RO before a VLJ.  The Veteran should be notified at the most recent address on file or other correct address of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).

Documentation of the letter to the Veteran notifying him of the hearing, and documentation as to whether the Veteran failed to report, if applicable, should be included in the claims file. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




